I115th CONGRESS1st SessionH. R. 418IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mrs. Lawrence introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish a pilot program to improve access to supportive services and community coordination for families of disabled veterans. 
1.Short titleThis Act may be cited as the Early Intervention for Veterans and their Families Act. 2.Pilot program for greater direct access to supportive services and community coordination for disabled veterans families (a)In generalCommencing not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a three-year pilot program with community partners to provide intensive community care coordination and supportive services to disabled veteran families who lack access to direct wellness services provided by the Department of Veterans Affairs or other entities. 
(b)Agreements with community partnersIn carrying out the pilot program under subsection (a), the Secretary shall enter into partnership agreements with community partners using a competitive and merit-based award process for individual grants and for multi-service site grants to test service delivery efficiencies and generate best practices. (c)Community care coordination and supportive servicesThe community care coordination and supportive services referred to in subsection (a) are the following: 
(1)Services provided by a community partner to improve the well-being and address the needs of disabled veteran families who otherwise lack access to adequate direct wellness services provided by the Department of Veterans Affairs or other entities. Such assistance and services may include the following: (A)Care coordination and case management services. 
(B)Outreach services. (C)Assistance in obtaining any benefits from the Department which the veteran may be eligible to receive, including vocational and rehabilitation counseling, employment and training service, educational assistance, and health care services. 
(D)Assistance in obtaining and coordinating the provision of other public benefits provided by department or agencies of the Federal Government or a State or local government or by community partners, including with respect to— (i)marriage counseling; 
(ii)services for children; (iii)suicide prevention; 
(iv)substance abuse awareness and treatment; (v)mental health awareness and treatment; 
(vi)financial counseling; (vii)anger management counseling; 
(viii)domestic violence awareness and prevention; (ix)employment assistance; 
(x)transportation services; (xi)child care; 
(xii)housing counseling; (xiii)preparing and updating family care plans; 
(xiv)development of strategies for living with a veteran with post-traumatic stress disorder or traumatic brain injury; (xv)accessing emergency financial assistance through philanthropic efforts; and 
(xvi)other services that are determined by the Secretary to be appropriate to improve the well-being and address the unique needs of disabled veteran families who lack access to such direct wellness services. (2)Providing the direct services specified in paragraph (1)(D) that are necessary to improve the well-being and address the needs of the disabled veteran families but are otherwise unavailable through existing public or private programs. 
(d)DefinitionsIn this section: (1)The term community partner means a private nonprofit organization. 
(2)The term disabled veteran means a United States citizen or United States national who— (A)was honorably discharged from the Armed Forces; and 
(B)is entitled to disability compensation (or who but for the receipt of military retired pay would be entitled to disability compensation) under laws administered by the Secretary of Veterans Affairs or was discharged or released from active duty in the Armed Forces because of a service-connected disability under chapter 61 of title 10, United States Code. (3)The term disabled veterans family means the dependents of a disabled veteran. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Veterans Affairs $2,000,000 to carry out the pilot program under subsection (a) for each fiscal year in which the Secretary carries out such pilot program. (f)ReportNot later than 180 days before the completion of the pilot program under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the results of the pilot program, including the number of disabled veteran families served and service linkages or referrals and a description and assessment of the effectiveness and achievements of the pilot program with respect to services and treatments and mitigation of risks, including homelessness, unemployment and suicide as well as recommended best practices for improving access to supportive services and coordination of care for disabled veteran families. 
